Title: To George Washington from Alexander White, 17 March 1798
From: White, Alexander
To: Washington, George



Dear Sir
Philadelphia 17th March 1798

I need say nothing of public news, the news paper intelligence being equally authentic with any I could give.
It seems very doubtful whether the President will make any further communication on the subject of French affairs; those who are connected with him in principle and friendship differ in opinion both with respect to what he will do, and what he ought to do—I dined with him a few days ago; there was no other company except Mr Sedgwick; the President said the letters from our Ministers were not then decyphered; but I discovered he had some knowledge of their contents; he expressed his doubts with respect to communicating them; he said if the communication was confidential yet there were men in the Legislature who would publish everything—Asked whether the Members of the Legislature would take an oath of secrecy—I took the liberty to say, that I thought everything explanatory of the relative situation of France and this Country ought to be communicated; that these things might lead to war, the declaration of which, and the preparatory

measures, the Legislature alone was competent to; that I had no hesitation to say the Members of the Legislature would not take an oath of secresy, but being bound in honor not to reveal what was confidentially conmmunicated no authentic account could be published, for no Member would avow himself the author of any reports which might be spread—and that with-holding information would strengthen the ground of opposition to effective measures; he said the letters might contain facts which would implicate Individuals on either side of the Water, or even endanger the personal safety of our Ministers—if there are any such facts contained in the letters they ought certainly to be with-held—but that does not preclude the publication of the intelligence of a more general nature—Mr Sedgwick said little while I staid; thinking that they probably wished to be by themselves I left them early. Upon the whole I conclude he will make no further communication to Congress on that subject—I would not have communicated these sentiments expressed in the private manner which I have related to any other Person.
I have great hopes of success in our application to Congress; the resolution for appropriating 200,000 dol⟨lars⟩ in three annual instalments passed the House of Representatives by a large Majority 58 rising in favr of it, and the House not full, I believe there were not 20 in the House against it—A Bill has been reported, and was made the order of the day for yesterday, but an older Order was called for and had the preference, I expect it will be taken up on Monday and pass the third reading on Tuesday I have been much among the Senators, and altho I do not as I did two years ago ask them expressly how they will vote, yet if I am not much mistaken I know the Sentiments of a sufficient number to carry the measure—or rather I know enough of their policy to satisfy me that they will not suffer the measure to fail; when I have the pleasure of seeing you I will be more particular—should this Bill pass Goverment will have done all that in my opinion is incumbent on them to do respecting the Federal Seat; the removal of the Goverment will then depend on the exertions of Individuals to prepare accommodations, a Subject on which to you I need not enlarge, but it cannot be too deeply impressed on the minds of all who are interested in the event—I am with Sentiments of the highest Respect Dear Sir Your most Obt Servt

Alexr White

